September 26, 2012 VIA EDGAR John P. Nolan Senior Assistant Chief Accountant Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Suffolk Bancorp Form 10-K for the Year Ended December 31, 2011 Filed March 30, 2012 Amendment No. 1 to Form 10-Q for the Quarter Ended March 31, 2012 Filed May 11, 2012 Form 10-Q for the Quarter Ended June 30, 2012 Filed August 9, 2012 File No. 000-13580 Dear Mr. Nolan: This letter confirms our conversation of today wherein an extension of time to October 17, 2012 was granted to Suffolk Bancorp to respond to a Securities and Exchange Commission letter, dated September 19, 2012, addressed to Mr. Brian K. Finneran, Chief Financial Officer of Suffolk Bancorp,with respect to the above-referenced filings. This extension was granted to Suffolk Bancorp due to a heavy workload resulting from September quarter-end reporting obligations. Should you have any questions or comments regarding the foregoing, please do not hesitate to contact the undersigned directly at (631) 208-2271. Sincerely, /s/ Brian K. Finneran Brian K. Finneran Chief Financial Officer
